 1
 2
 3
 4                                                            JS-6
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT

10          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

11
      Ronnie Troyn,                                               Case No.
12                                                          EDCV 19-196-JGB (SHKx)
                                            Plaintiff,
13
14                 v.
                                                                   JUDGMENT
15
16    Brian Chu, M.D., et al.
17                                       Defendants
18
19   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
           Pursuant to the Order filed concurrent herewith,
21
           IT IS HEREBY ADJUDGED that Plaintiff’s Complaint is dismissed without
22
                                             sed with prejudice.
     leave to amend and this action is dismissed
23
24   Dated: March 5, 2019
25                                                ___
                                                    ______   _______ ____
                                                  __________________________________
                                                  Ho
                                                   on. JJesus
                                                  Hon.   esus G. Bernall
26
                                                  Un
                                                   nited States District Judge
                                                  United
27
28
